Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 12, 2003. The order removed the action to Buffalo City Court.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, and the matter is remitted to Supreme Court, Erie County, for further proceedings on the complaint.
Memorandum: We agree with defendant that Supreme Court abused its discretion in sua sponte removing this action to City Court pursuant to CPLR 325 (d) and 22 NYCRR 202.13 (e) (see Gair Co. v Cambridge Carpet, 160 AD2d 371 [1990]). We therefore reverse the order and remit the matter to Supreme Court for further proceedings on the complaint. Present—Wisner, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.